PER CURIAM:
Joseph Thomas Revels appeals the district court’s order granting summary judgment to defendant on his employment discrimination complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Revels v. Hardwire, No. 1:05-cv-03244-RDB (D. Md. filed June 14, 2006 & entered June 15, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.